1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                ***
6    RICHARD NICHOLSON,                              Case No. 3:16-cv-00486-MMD-WGC
7                                      Petitioner,
            v.                                       ORDER
8
     RENEE BAKER, et al.,
9
                                   Respondents.
10

11          This counseled habeas petition comes before the Court on Petitioner’s motion for

12   leave to file Exhibits 4 and 5 under seal (ECF No. 40). Exhibit 4 consists of Petitioner’s

13   medical records and Exhibit 5 is his presentence investigation report, both of which

14   contain confidential information. In accordance with the requirements of Kamakana v. City

15   and County of Honolulu, 447 F.3d 1172 (9th Cir. 2006), the Court finds that a compelling

16   need to protect the privacy and/or personal identifying information of Petitioner in the

17   sealed exhibits outweighs the public interest in open access to court records. The motion

18   for leave to file Exhibits 4 and 5 under seal (ECF No. 40) is therefore granted, and Exhibits

19   4 and 5 are considered properly filed under seal.
20          DATED THIS 5th day of March 2019.

21

22                                                     MIRANDA M. DU
                                                       UNITED STATES DISTRICT JUDGE
23

24

25

26
27

28
